  Case:Case
        20-90042     Document: 00515649968
            3:19-cv-00479-JWD-SDJ    DocumentPage:
                                              60 1     Date Filed:
                                                   11/25/20  Page11/24/2020
                                                                   1 of 2




                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                  TEL. 504-310-7700
CLERK                                                       600 S. MAESTRI PLACE,
                                                                    Suite 115
                                                           NEW ORLEANS, LA 70130

                            November 24, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 20-90042     Louisiana State Conf of NAACP, et al v.
                       State of Louisiana, et al
                       USDC No. 3:19-CV-479

Enclosed is an order entered in this case.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk


                                  By: _________________________
                                  Rebecca L. Leto, Deputy Clerk
                                  504-310-7703


Ms.   Celia Rhea Cangelosi
Mr.   Phillip Michael Gordon
Mr.   Jon Marshall Greenbaum
Mr.   Jonathan Lienhard
Ms.   Jennifer Kies Mammen
Mr.   Michael L. McConnell
Ms.   Elizabeth Baker Murrill
Mr.   Arthur R. Thomas
Mr.   Jason Brett Torchinsky
Case:Case
      20-90042     Document: 00515649969
          3:19-cv-00479-JWD-SDJ    DocumentPage:
                                            60 1     Date Filed:
                                                 11/25/20  Page11/24/2020
                                                                 2 of 2




           United States Court of Appeals
                for the Fifth Circuit
                                 ___________
                                                                        A True Copy
                                  No. 20-90042                          Certified order issued Nov 24, 2020

                                 ___________
                                                                        Clerk, U.S. Court of Appeals, Fifth Circuit

   Anthony Allen; Stephanie Anthony; Louisiana State
   Conference of the NAACP,

                                                        Plaintiffs—Respondents,

                                       versus

   State of Louisiana; R. Kyle Ardoin, Secretary of State
   of Louisiana in his official capacity,

                                           Defendants—Petitioners.
                    ____________________________

                         Motion for Leave to Appeal
                        from an Interlocutory Order
                          USDC No. 3:19-CV-479
                    ____________________________

   Before Jones, Costa, and Wilson, Circuit Judges.

   Per Curiam:

          IT IS ORDERED that the petitioners’ opposed motion for leave to
   appeal from the interlocutory order of the United States District Court of the
   Middle District of Louisiana, entered on October 19, 2020, is GRANTED.
